DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Agent and Cyber-Physical System Based Self-Organizing and Self-Adaptive Intelligent Shopfloor”, Zhang et al. (referred hereafter Zhang et al.).
Referring to claim 1, Zhang et al. disclose a self-organizing data marketplace (Figure 1), comprising:
a plurality of data collectors and a corresponding plurality of industrial environments (Figures 1 & 2), wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor from one of the plurality of corresponding industrial environments (pages 739-740, A. Cyber-Physical Machine section; page 740, C. Proof-of-Concept SMA Prototype section);
a data storage structured to store a data pool comprising at least a portion of the detection values (pages 739-740, A. Cyber-Physical Machine section; page 740, C. Proof-of-Concept SMA Prototype section; page 740, B. Smart Machine Agent section; Figures 1 & 2);

iteratively self-organize (Figure 1) the data pool (Figure 2) in response to received feedback indicating a metric of success (Table I) from self-organizing the data pool (Figures 1 & 2), to thereby improve the metric of success (pages 741-742, C. SMA Optimal Configuration section; Table I),
wherein the metric of success includes at least one of a measure of utilization of the data pool or a measure of financial yield from the data pool (pages 741-742, C. SMA Optimal Configuration section; Table I); and
a transaction system structured to interpret a user data request (page 741, A. Logical Flow of the Self-Organizing Model section), and to selectively provide a portion of the self-organized data pool to a user in response to the user data request (page 741, A. Logical Flow of the Self-Organizing Model section; pages 743-745, VII. Case Study section; Figures 6-8). 
As to claim 2, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize where the data pool is stored (741-742, C. SMA Optimal Configuration section; Figures 1-2; Table I). 
Referring to claim 3, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize a duration of storage for collected detection values in the data pool (e.g., storage event – Figure 1; pages 742-743, A. Real-Time Exception Identification Model section; Figure 6). 
As to claim 4, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize one of: which data collectors or which industrial environments (Figures 1-2), to collect detection values from (page 739, III. Overall Architecture section; pages 739-740, A. Cyber-Physical Machine section). 
Referring to claim 5, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the data marketplace is structured to self-organize in response to which collected page 741, A. Logical Flow of the Self-Organizing Model section; pages 743-745, VII. Case Study section; Figures 6-8). 

As to claim 6, Zhang et al. disclose a self-organizing data marketplace (Figure 1), further comprising a cognitive data packaging system (Figures 1-2) structured to use machine-based intelligence to package data by automatically configuring packages of the collected detection values in batches, streams, or pools (pages 741-742, C. SMA Optimal Configuration section; pages 743-745, VII. Case Study section ; Figures 1-2 & 4-8; Table I). 
Referring to claim 7, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the machine-based intelligence further utilizes one or more rules, models, or parameters to automatically configure packages of the collected detection values (page 740, B. Smart Machine Agent section; Figure 2). 
As to claim 8, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein self-organizing comprises organizing at least one of the collected detection values or the data pool based on the metric of success (741-742, C. SMA Optimal Configuration section; Figures 1-2; page 741, A. Logical Flow of the Self-Organizing Model section; pages 743-745, VII. Case Study section; Figures 6-8; Table I). 
Referring to claim 9, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success further comprises a profit measure comprising an income related to access of the data pool (Table I; 741-742, C. SMA Optimal Configuration section). 
As to claim 10, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success further comprises a yield measure (Table I; 741-742, C. SMA Optimal Configuration section; pages 743-745, VII. Case Study section). 
Referring to claim 11, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the yield measure comprises at least one yield measure selected from: a percentage of user data requests that are met with data from the data pool; a percentage of requested data of user data requests that is met with data from the data pool; or a percentage of data in the data Table I; 741-742, C. SMA Optimal Configuration section; pages 743-745, VII. Case Study section). 
As to claim 12, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success further comprises a rating selected from: a user rating, a purchaser rating, a licensee rating, or a reviewer rating (Table I; 741-742, C. SMA Optimal Configuration section; pages 743-745, VII. Case Study section). 
Referring to claim 13, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success further comprises an indicator of interest selected from: a clickstream activity relating to the data pool, a time spent on a page relating to the data pool, a time spent reviewing data elements, or links to data elements (Table I; 741-742, C. SMA Optimal Configuration section; pages 742-743, A. Real-Time Exception Identification Model section; pages 743-745, VII. Case Study section). 
As to claim 14, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein providing the portion of the self-organized data is a notification based on a criticality of the corresponding industrial environment that provided the collected detection value causing the notification (pages 742-743, A. Real-Time Exception Identification Model section; Figure 6). 
Referring to claim 15, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the notification is based on a policy (page 743, B. Self-Adaptive Conflict Resolution Model section). 
As to claim 16, Zhang et al. disclose a method of self-organizing a data marketplace (Abstract), comprising:
collecting detection values from a plurality of data collectors, wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor of a corresponding one of a plurality of industrial environments (pages 739-740, A. Cyber-Physical Machine section; page 740, C. Proof-of-Concept SMA Prototype section; Figures 1 & 2);
pages 739-740, A. Cyber-Physical Machine section; page 740, C. Proof-of-Concept SMA Prototype section; page 740, B. Smart Machine Agent section; Figures 1 & 2);
iteratively self-organizing (Figure 1) the data pool (Figure 2) in response to received feedback indicating a metric of success (Table I) from self-organizing the data pool (Figures 1 & 2), to thereby improve the metric of success (pages 741-742, C. SMA Optimal Configuration section; Table I),
wherein the metric of success includes at least one of a measure of utilization of the data pool or a measure of financial yield from the data pool (pages 741-742, C. SMA Optimal Configuration section; Table I);

interpreting a user data request by a transaction system (page 741, A. Logical Flow of the Self-Organizing Model section); and

selectively providing a portion of the self-organized data to the user in response to the user data request (page 741, A. Logical Flow of the Self-Organizing Model section; pages 743-745, VII. Case Study section; Figures 6-8). 
Referring to claim 17, Zhang et al. disclose a method of self-organizing a data marketplace (Abstract), wherein the providing is in response to an authorization (e.g.,). 
As to claim 18, Zhang et al. disclose a method of self-organizing a data marketplace (Abstract), wherein the providing is in response to a payment or subscription verification (e.g.,). 
Referring to claim 19, Zhang et al. disclose an apparatus (Figures 1-2), comprising:
a plurality of data collectors and a corresponding plurality of industrial environments (Figures 1 & 2), wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor from one of the plurality of corresponding industrial environments (pages 739-740, A. Cyber-Physical Machine section; page 740, C. Proof-of-Concept SMA Prototype section);
pages 739-740, A. Cyber-Physical Machine section; page 740, C. Proof-of-Concept SMA Prototype section; page 740, B. Smart Machine Agent section; Figures 1 & 2);
a data marketplace structured to:
iteratively self-organize (Figure 1) the data pool (Figure 2) in response to received feedback indicating a metric of marketplace success (Table I) from self-organizing the data pool (Figures 1 & 2), to thereby improve the metric of success (pages 741-742, C. SMA Optimal Configuration section; Table I),
wherein the metric of marketplace success includes at least one of a measure of utilization of the data pool or a measure of financial yield from the data pool (pages 741-742, C. SMA Optimal Configuration section; Table I);
wherein the data marketplace is automatically configured based on training a self-organizing facility with a training set (e.g., rules from the pool – page 740, B. Smart Machine Agent section) and the feedback indicating the metric of marketplace success (pages 742-743, A. Real-Time Exception Identification Model section; Figure 6); and
a transaction system structured to interpret a user data request (page 741, A. Logical Flow of the Self-Organizing Model section), and to selectively provide a portion of the data pool to a user in response to the user data request (page 741, A. Logical Flow of the Self-Organizing Model section; pages 743-745, VII. Case Study section; Figures 6-8). 

As to claim 20, Zhang et al. disclose an apparatus (Figures 1-2), wherein the self-organizing system organizes at least one of: which data collectors or which industrial environments to collect detection values from; a storage location for the data pool; or a duration of storage for collected detection values; in response to feedback from the measures of marketplace success over time (page 741, A. Logical Flow of the Self-Organizing Model section; pages 743-745, VII. Case Study section; Figures 6-8). 

Figure 1), wherein the data marketplace is structured to self-organize at least one of: a data structure of the data pool or a type of storage medium for the data pool (Figures 1 & 2).

As to claim 22, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the transaction system provides the portion of the self-organized data pool to the user through an application programming interface (pages 743-745, VII. Case Study section; Figure 7; page 740, C. Proof-of-Concept SMA Prototype section).

Referring to claim 23, Zhang et al. disclose a self-organizing data marketplace (Figure 1), wherein the metric of success comprises the measure of profit yield, and the measure of profit yield accounts for at least one of: a cost of acquiring or storing the data in the data pool, or a profit of the data in the data pool (Table I; 741-742, C. SMA Optimal Configuration section).

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864